Statement of the Case.
MONROE, J.
Defendant, having been convicted of extortion in office, moved that judgment be arrested on the grounds:
(1) That Act 57, p. 59, of 1888, under which he was convicted, is unconstitutional, in that it “embraces more than one object and such fact is not embraced in its title.”
(2) That said act deprives the convicted defendant of his office of justice of the peace without due process of the law, and is in contravention of article 222 of the Constitution.
The motion being overruled, defendant was sentenced to imprisonment in the parish jail for half an hour and fined $25 and costs, with 30 days’ additional imprisonment in case of nonpayment of the fine, and he has appealed. The Attorney General moves to dismiss the appeal on the ground that this court is without jurisdiction.
On the Motion to Dismiss.
We are of opinion that the motion to dismiss must prevail.
Under article 85 of the Constitution the *947appellate jurisdiction of this court extends “to criminal cases, on questions of law alone, whenever the punishment of death or imprisonment at hard labor may be imposed, or a fine exceeding $300, or imprisonment exceeding six months, is actually imposed.”
The act under which defendant was convicted provides, as a maximum penalty, a fine of $1,000 and imprisonment (but not at hard labor) for a term not exceeding five years. It is true that section 3 of the act authorizes the person aggrieved, independently of any criminal proceeding, to maintain a civil action against the offender for damages, and provides that a verdict in his favor, or a conviction of such offender, shall ipso facto operate a vacation of the office or function of said offending official; but that circumstance does not bring the matter here presented within the appellate jurisdiction conferred, as stated above, by the organic law; and, as such jurisdiction can be derived from no other source, it follows that quoad the instant case it is not vested in this court. State ex rel. Ryanes v. Gleason, Supervisor, 112 La. 612, 36 South. 608.
It is therefore ordered, adjudged, and decreed that this appeal be dismissed.